DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed September 30, 2022, with respect to the rejection(s) of claim(s) 1-16 under Qu et al. (US 2015/0201394 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guo (US 2011/0090857) and Watfa et al. (US 2017/0188280).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6, 11-13, and 16,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2011/0090857).
	Regarding claims 11 and 4, Guo discloses a base station device and a communication control method performed by the base station device in an access network, the communication control method comprising:
	receiving, from a User Equipment (UE), second identification information identifying a dedicated core network in a tracking area update procedure (Fig. 2 step 1; paragraph [0105]; e.g.,  the UE sends a TAU Request message containing the GUTI to the MME); It is noted that the second identification information (i.e., GUTI) will identify the SAE network;
	selecting a core network device in the dedicated core network based on the second identification information (Fig. 2 step 2; paragraph [0105] see the MME checks whether the GUTI is an real GUTI or a mapped GUTI in order to select Old MME or Old SGSN); and
	transmitting the second identification information to the selected core network device in the tracking area update procedure (Fig. 3 step 3; paragraph [0105] see the MME forwards Context request (GUTI) information to the Old MME).
	Regarding claims 5 and 12, Guo discloses the base station device and the method according to claims 4 and 11, wherein the transmission and reception circuitry is further configured to receive, from the UE, first identification information identifying the dedicated core network in an attach procedure (paragraph [0104]; e.g., when the UE accesses an MME by using the GUTI, a specific access method may include attach or TAU),
	the controller is further configured to select the core network device in the dedicated core network based on the first identification information (paragraph [0104];e g.., if the MME has no UE context, the MME finds an old MME by using the GUMMEI in the GUTI, for example, finds the old MME by using a Domain Name System (DNS)), and
	the transmission and reception circuitry is further configured to transmit the first identification information to the selected core network device in the attach procedure (paragraph [0104];e.g., sends a Context Request containing the GUTI or an Identification Request containing the GUTI to the old MME).
	Regarding claims 5 and 13, Guo discloses the base station device and the method according to claims 4 and 11, wherein
	the transmission and reception circuitry is further configured to receive a tracking area update request message from the UE (Fig.2 step 1), and
	the transmission and reception circuitry is further configured to transmit the tracking area update request message to the selected core network device (paragraph [0105]; e.g., The complete TAU Request message is a TAU Request message sent by the UE, and if the message has integrity protection, the message is sent to the old MME).
	Regarding claim 16, Guo discloses the communication control method of claim 11 wherein the receiving, selecting and transmitting are performed in a base station (paragraph [0014]).

Claim(s) 1-3, 8-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watfa et al. (US 2017/0188280; Cited in PTO-892 Part of Paper No. 20220506).
	Regarding claims 8 and 1, Watfa discloses a User Equipment (UE) and a communication control method performed by the UE, the communication control method comprising:
	transmitting, to a base station device in an access network, first identification information identifying a dedicated core network in an attach procedure (paragraph [0062]; e.g., the WTRU 210 may transmit an Attach Request 201 to an eNB 220 which may then forward the Attach Request 201 to an MME 230. The Attach Request 201 may include an IMSI) and (paragraph [0063]; e.g., The IMSI-based attach may be converted to a GUTI-based Attach Request 204. The eNB 220 may select a dedicated MME 240 based on the CN node type);
	establishing a communication path with the dedicated core network in the attach procedure (Fig. 2);
	being capable of communicating by using the established communication path (paragraph [0063]; e.g., It is possible for the dedicated MME 240 to communicate with the WTRU 210 by using the first MME's security key).
	transmitting, to the base station device, second identification information identifying the dedicated core network in a tracking area update procedure (Fig. 5 references 510, 505, 540; paragraph [0075]; e.g., When the WTRU 510 performs a TAU Request 505, the eNB 520 may route the TAU Request 505 to the dedicated MME 540 according to the null-MMEGI. The dedicated MME 540 may then contact the MME 530 since the MMEC was contained in the GUTI and may start the context request/response procedure 506).
	Regarding claims 2 and 9, Watfa discloses the communication control method and the UE according to claims 1 and 8, wherein
	the first identification information is used by the base station device to select a core network device in the dedicated core network  (paragraph [0062] see select a dedicated MME 240 based upon received the GUTI in attach request 204), and
	the first identification information is transmitted by the base station device to the core network device in the attach procedure (paragraph [0063];e g., The eNB 220 may select a dedicated MME 240 based on the CN node type and send the GUTI-based Attach Request 204 to the dedicated MME 240).
	Regarding claims 3 and  10, Watfa discloses the communication control method and the UE according to claims 1 and 8, wherein
	the second identification information is used by the base station device to select a core network device in the dedicated core network (paragraphs [0073],[0075]; e.g., When the WTRU 510 performs a TAU Request 505, the eNB 520 may route the TAU Request 505 to the dedicated MME 540 according to the null-MMEGI), and
	the second identification information is transmitted by the base station device to the core network device in the tracking area update procedure (paragraph [0073], [0075]; e.g., The WTRU 410 may then eventually send a TAU Request 405 with the MMEGI of the dedicated MME 440).
Regarding claim 15, Watfa discloses the communication control method of claim 8 wherein the transmitting and establishing are performed in a UE (Fig. 2; paragraphs [0062]-[0063]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Watfa et al. (US 2017/0188280; Cited in PTO-892 Part of Paper No. 20220506).
	Regarding claims 7 and 14, Guo discloses the base station device and the method according to claims 5 and 12, wherein
	the transmission and reception circuitry is further configured to receive an attach request message from the UE (paragraphs [0043], [0104]; e.g., when the UE accesses an MME by using the GUTI, a specific access method may include attach or TAU). 
	Guo fails to specifically disclose the base station configured to transmit the attach request message to the selected core network device.
	However, Watfa discloses the base station configured to transmit the attach request message to the selected core network device (paragraphs [0062]-[0063]; e.g., the WTRU 210 may transmit an Attach Request 201 to an eNB 220 which may then forward the Attach Request 201 to an MME 230).
	Therefore, taking the teachings of Guo in combination of Watfa as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to configure the base station to transmit the attach request message to the selected core network device in order to redirecting a wireless transmit/receive unit (WTRU) to a dedicated core network (CN) node (Watfa: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648